377 F.2d 558
67-1 USTC  P 9464
Armand F. ROBERGE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21138.
United States Court of Appeals Ninth Circuit.
May 22, 1967.

Armand F. Roberge, in pro. per.
Mitchell Rogovin, Asst. Atty. Gen., .lee A. Jacksom, Gilbert E. Andrews, Robert H. Solomon, Attys., Tax Div., Dept. of Justice, Washington, D.C., Lester Uretz, Chief Counsel, Internal Revenue Service, Washington, D.C., for appellee.
Before BROWNING, DUNIWAY, and ELY, Circuit Judges.
PER CURIAM:


1
We have examined the record in the light of petitioner's arguments and conclude that the judgment must be affirmed for the reasons stated in the opinion of the Tax Court.  T.C. Memo. 1966-1.